ITEMID: 001-4908
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: STACEY v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant is a British citizen born in 1958 and currently residing on the Isle of Wight.
The facts of the case, as they have been submitted by the applicant, may be summarised as follows :
A.
The applicant is a single parent, with a child or children residing with him, and between October 1996 to August 1997 he was in receipt of Income Support. It is not clear from the materials submitted by him how many children the applicant has living with him nor whether he is still in receipt of Income Support.
In October 1996, the applicant received a letter from the Child Support Agency asking him to indicate on a specific form whether he authorised the Secretary of State to contact the absent parent to arrange and collect child maintenance (Declaration A) or else to declare any reasons why there would be a risk of harm or undue distress if the Secretary of State did so (Declaration B). It appears that the applicant returned Declaration A. He then failed to complete the maintenance application form which was sent to him on 4 November 1996. A meeting followed with the Child Support Agency and the applicant explained that he was unable to give the information about the mother of the children because he did not have her consent. He said to do so would be in breach of Article 8 of the European Convention on Human Rights, namely an interference in private life.
On 20 January 1997, the applicant was informed that he still had to complete the application form. On 3 February 1997, the applicant repeated that he could not do so as he would be in breach of Article 8 of the Convention.
On 7 February 1997, the applicant was notified that, since he had insufficient grounds for not complying with the requests for information, the Child Support Agency would consider reducing his benefits. A reduced benefit direction was subsequently imposed.
In April 1997, the applicant applied for leave to apply for judicial review. Leave was refused on or around 25 June 1997 by Mr Justice Tuckey because :
"The Secretary of State has acted under clear statutory powers given to him under the Child Support Act 1991. I can see no arguable grounds for judicial review of his decision in the material < the applicant has> provided."
B. Relevant domestic law and procedure
The Child Support Act 1991 ("the Act") provides for the assessment, collection and enforcement of periodical maintenance payable by parents in respect of children not in their care. The Act was designed to improve the position of children whose parents live apart. Research commissioned for the Government White Paper ("Children come First", 1990 Cmnd 1264) had indicated that 30% of lone mothers and 3% of lone Fathers received regular child maintenance and that the average payment was very low. It was considered that the burden of supporting lone parents fell largely on the State.
Section 6 of the Act provides :
"(1) Where income support...is claimed by or...paid to ..the parent of a qualifying child (s)he shall if-
(a) (s)he is a person with care of the child; and
(b) (s)he is required to do so by the Secretary of State,
authorise the Secretary of State to take action under this Act to recover child support maintenance from the absent parent.
(2) The Secretary of State shall not require a person ("the parent") to give him the authorisation mentioned in subsection (1) if he considers that there are reasonable grounds for believing that -
(a) if the parent were to be required to give that authorisation; or
(b) if (s)he were to give it,
there would be a risk of her, or of any child living with her, suffering harm or undue distress as a result..... "
